Name: Council Regulation (EEC) No 4026/86 of 18 December 1986 amending Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4026 / 86 of 18 December 1986 amending Regulation (EEC) No 3094 / 86 laying down certain technical measures for the conservation of fishery resources HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Article 1 Regulation (EEC) No 3094 / 86 is hereby amended as follows : 1 . Article 9 ( 3 ) (c ) is replaced by the following : '(c) However , it shall be prohibited to use beam trawls of which the aggregate beam length , measured as the sum of the length of each beam between the inner edges of the attached shoes or skids , is greater than eight metres except when fishing with gear designed and used for catching shrimps (Crangon species ) or prawns (Pandalus montagui). By way of derogation from the preceding sub ­ paragraph , it shall be permitted in the period ending 31 December 1987 to use beam trawls of which the aggregate beam length does not exceed 12 metres. Notwithstanding the two preceding subpara ­ graphs , vessels whose primary activity is fishing for shrimps (Crangon species ) shall be permitted to use beams whose aggregate length , as defined in the first subparagraph , exceeds eight or 12 metres as the case may be when fishing for sole , provided that they appear on a list to be drawn up annually.' 2 . Annex I is amended as set out in the Annex hereto . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), and in particular Article 11 thereof, Having regard to the proposal form the Commission , Whereas Article 2 of Regulation (EEC) No 170 / 83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the Regulation must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 3094 / 86 ( 2 ) lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas examination of new information concerning the estimates of losses of catches of soles when using, in certain areas , beam trawls the length of whose beams is limited to eight metres and the probable effects on fishing of establishing at 55 °30' N the dividing line in sub-area VI of the International Council for the Exploration of the Sea, north of which a minimum mesh size of 90 millimetres shall apply with effect from 1 January 1989 , as provided for in Regulation (EEC) No 3094 / 86 , shows that such measures could seriously jeopardize the economic viability of the fisheries concerned ; whereas for this reason it is appropriate to modify these measures while providing for the conservation of the fish stocks concerned , Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . ( ») OJ No L 24 , 27 . 1.1983 , p . 1 . ( 2 ) OJ No L 288 , 11 . 10 . 1986 , p . 1 . It shall apply with effect from 1 January 1987 . No L 376 /2 Official Journal of the European Communities 31 . 12 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING 31 . 12 . 86 Official Journal of the European Communities No L 376 / 3 ANNEX Region Geographical area Additional conditions Minimum mesh size (mm) Authorized target species Minimum percentage of target species Maximum percentage of protected species 2 West of Scotland and Rockall ( ICES sub-area VI ) (') Until 31 . 12 . 1988 80 All 100 West of Scotland and Rockall ( ICES sub-area VI ) ( 2 ) 80 All 100 (') North of latitude 56 °00' N. ( 2 ) South of latitude 56 °00 ' N.